United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Decatur, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-421
Issued: May 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2006 appellant filed a timely appeal from an October 6, 2006 decision of
the Office of Workers’ Compensation Programs issuing her a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this schedule
award claim.
ISSUE
The issue is whether appellant has more than a one percent impairment of the right lower
extremity.
FACTUAL HISTORY
Appellant, then a 62-year-old window clerk, filed an occupational disease claim alleging
that on October 10, 2003 she first realized her tarsal tunnel syndrome and hyperpronation of the
subtalar joints of both feet were employment related. The Office accepted the claim for bilateral
tarsal tunnel syndrome.

On July 27, 2005 appellant filed a claim for a schedule award. By letter dated
February 8, 2006, the Office requested that she provide a copy of the letter to her physician, for
determination of the extent of any permanent impairment to her lower extremities pursuant to the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (5th ed. 2001).
On April 14, 2006 Dr. Terrence M. Graham, a podiatrist, diagnosed bilateral tarsal tunnel
syndrome which has not been controlled by orthotics and splints or responsive to surgical
intervention. He indicated that appellant reached maximum medical improvement on January 4,
2004 and continued to have pain complaints and foot instability. A physical examination
revealed “positive Tinel’s and Valleix’s overlaying these nerves in the tarsal tunnel syndrome,”
no atrophy or obvious contraction of any leg muscles and “significant hyperpronation of the
subtalar joint with instability of the rear foot and forefoot secondary to hyperpronation.”
Dr. Graham related that appellant had “specific findings involving the right tibial nerve and right
lateral plantar nerve.” He stated that appellant had moderate to severe pain which worsens with
increased weight bearing. In an attached impairment rating form, Dr. Graham identified the right
tibial and lateral plantar nerves as the nerve roots affected.
On August 3, 2006 the Office medical adviser reviewed the medical record. The Office
medical adviser noted that no range of motion or muscle strength testing were documented by
Dr. Graham. Appellant complained of heel and medial-sided ankle pain which worsened with
prolonged standing and strenuous activity. The Office medical adviser reviewed Dr. Graham’s
findings and determined that appellant had a one percent impairment due to Grade 4 pain in the
right medial plantar nerve according to Tables 16-10 and 16-15 at pages 482 and 492,
respectively.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing federal regulation,2 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides (5th ed. 2001) as the uniform standard
applicable to all claimants.3 Effective February 1, 2001, the fifth edition of the A.M.A., Guides
was used to calculate schedule awards.4

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

20 C.F.R. § 10.404(a).

4

Id.; see Thomas P. Lavin, 57 ECAB ___ (Docket No. 05-1229, issued February 3, 2006); Jesse Mendoza, 54
ECAB 802 (2003).

2

ANALYSIS
The Office accepted that appellant sustained bilateral tarsal tunnel syndrome. Appellant
filed a claim for a schedule award on July 27, 2005. At the request of the Office, her attending
physician, Dr. Graham, evaluated her to determine the extent of her permanent impairment of the
lower extremities on April 14, 2006. He reported “positive Tinel’s and Valleix’s overlaying
these nerves in the tarsal tunnel syndrome,” no atrophy or obvious contraction of any leg muscles
and “significant hyperpronation of the subtalar joint with instability of the rear foot and forefoot
secondary to hyperpronation.” Dr. Graham related that appellant had findings involving the right
tibial nerve and right lateral plantar nerve. He stated that appellant had moderate to severe pain
which worsens when there is increased weight bearing. However, Dr. Graham did not apply the
tables of the A.M.A., Guides to his findings or provide a specific impairment determination.
The Office medical adviser reviewed Dr. Graham’s findings of right medial ankle and
heel pain which worsens with prolonged standing and strenuous activity and concluded that
appellant had a one percent impairment due to pain according to Tables 16-10 and 16-15 at pages
482 and 492, respectively. Table 16-15 is used to determine sensory or motor impairments of the
major upper extremity peripheral nerves. In order to determine impairments due to nerve deficits
of the lower extremity the Office medical adviser should have used Table 17-37. To derive
impairment due to partial sensory loss for the medial plantar nerve, the percentage noted in
Table 17-37 is multiplied by the severity of the sensory deficit, as classified in Table 16-10, page
482.5 While the Office medical adviser reported a Grade 4 deficit under Table 16-10, he did not
state which range he was using. The problem here is that a Grade 4 sensory deficit can range
from 1 to 25 percent of the affected nerve and the A.M.A., Guides provides that the examiner
must use his clinical judgment to estimate the appropriate percentage within this range.6 The
Office medical adviser did not adequately explain how he derived his impairment rating within
the range of values shown in Table 16-10. As noted, he also used Table 16-15, which is not the
correct table to use when determining the impairment rating for sensory loss for the medial
plantar nerve. As such, the impairment rating made by the Office medical adviser is of
diminished probative value.
The Board will set aside the Office’s October 6, 2006 schedule award decision and
remand the case for further development. After such further development of the medical
evidence as may be necessary, the Office shall issue an appropriate final decision on appellant’s
entitlement to a schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.

5

Mark A. Holloway, 55 ECAB 321 (2004).

6

James E. Earle, 51 ECAB 567 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 6, 2006 is set aside and the case is remanded for further
proceedings consistent with the above opinion.
Issued: May 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

